10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Marie Arnold

10367 Perfect Parsley
Las Vegas, NV 89183
725-202-1325

In Pro Per

UNITED STATES OF DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION

MARIE ARNOLD,

Plaintiff,
vs.

METLIFE AUTO & HOME INSURANCE
AGENCY INC, METLIFE GROUP, INC;
BRIGHT HOUSE LIFE INSURANCE
COMPANY

Defendant,

 

 

CASE NO: C 19 03920

FIRST AMENEDED COMPLAINT
COURT’S LEAVE TO AMEND

 
10

11

12

13

14

is

16

LY

18

19

20

21

22

23

24

25

26

27

28

 

 

Dear Court or Clerk,

Plaintiff Marie Arnold pursuant Federal Rule 15 Amended and Supplemental
Pleadings. (a) Amendments before trial (1) amending as matter of Course. A party may amend its
pleading once as matter of course within: (A) 21 days after serving it, or (B) if the pleading is one to

which a responsive pleading is required, 21 days after service of responsive pleading or 21 days after
service of motion under Rule 12(b) (e) (f) which is earlier. Or (2) Other Amendments in

all other case, a party may amend it’s pleading only with the opposing party’s written

Consent Defendant consented amended complaint (EXHIBIT A) or the Court’s leave. The Court
should freely give leave when justice so required.

Plaintiff was advised to amend and included another Defendant’s company’s name

to be served. Which is very substantial to Plaintiffs claim. Defendant has not responded

to the complaint. even with stipulation agreement to extend. Plaintiff requesting the Court’s leave to

amend Plaintiff's compliant including a company’s name and amending a claim of relief.

Date Sept.8 .2019 Respectfully,

OMe C6CCO2__
Marie Arnold, Plaintiff
Pro Se

 
EXHIBIT A
9/9/2019 Mail - marie arnold - Outlook

Amending complaint against MetLife

Judy Lam <jJLam@maynardcooper.com>
Fri 9/6/2019 12:26 PM

To: marie arnold <mariearnold1906@outlook.com>
Ce: Brannon Parker <Brannon.Parker@maynardcooper.com>

Hello Marie, we have been researching the items you raised with us but we need more time to check

with the group that administers the group policies with your former employer — that is handled separately
from the individual policies.

We've also asked MetLife to confirm for sure that your personal data was not compromised in the data
breach you found on the government website — which affected other customers.

As for your individual policy, we have confirmed that your individual policy was issued by Brighthouse
Life Insurance Company.

We are puzzled because the party named in the complaint did not issue a policy to you and we believe
did not communicate with you. We believe that party should be dismissed.

Would you be willing to amend your Complaint to name the correct party and to clarify your claims ? We
want to understand exactly who you believe breached your privacy and what negligence or
misrepresentation you are claiming to have occurred. Alternatively, would you extend the response
deadline another 2 weeks while we continue to gather information and share it with you to figure out
what happened? At a minimum, the court order requires us to talk to meet and confer regarding the
initial disclosures required by the court, which are due on Sept 17.

While we could file a motion to seek a more definite statement in the complaint, it would save everyone
time and expense if you will agree to amend, including naming the correct party, so the correct company
can respond to that amended Complaint, and the incorrect party does not need to spend legal fees to get
dismissed from the case. Or we can make progress by meeting and conferring if you'll extend the
deadline one more time. Please let us know by today if possible.

Thanks,

Judy

Confidentiality Notice - The information contained in this e-mail and any attachments to it is
intended only for the named recipient and may be legally privileged and include confidential
information. If you are not the intended recipient, be aware that any disclosure, distribution or
copying of this e-mail or its attachments is prohibited. If you have received this e-mail in error,
please notify the sender immediately of that fact by return e-mail and permanently delete the e-
mail and any attachments to it. Thank you.

https://outlook. live.com/mail/inbos ‘id/ AQQkKA DAWATMUOMDAAMSOwOTg2LWIzMjUtMDACLTAwCgAQAD%2FkGGdXnk9Ougq IMaMngWUc%3D l/l]
10

ack

Le

13

14

15

16

Le

18

19

20

21

22

23

24

25

26

27

28

 

 

CERTIFICATE OF SERVICE
MARIE ARNOLD vs. METLIFE AUTO & HOME INSURANCE
AGENCY INC, METLIFE GROUP, INC; BRIGHTHOUSE LIFE INSURANCE
COMPANY Case No: ¢ 19 03920

Iam a citizen of United States and unemployed within the Clark County aforesaid: I am over

the age of eighteen years and is party to the action. My address is 10367 Perfect Parsley St.

Las Vegas, NV 89183.

On the date mentioned below, I will served the following documents(s):

* First Amended Complaint Court’s Leave to Amend

* Proposed Order

Maynard Cooper & Gale

Judy M Lam

1901 Avenue of the stars suite 1900
Los Angeles, CA 90067

(X) By Mail- by placing a true copy therefore enclosed in an envelope addressed
as set forth above.

() BY FAX

( ) By overnight Delivery/ FEDEX
I declare under penalty of perjury under the law of State of Nevada that foregoing is true and
correct. Executed on Sept.8,2019 at Las Vegas, Nevada.

?

Marie Arnold

 
